        Case 1:18-cv-11648-PKC Document 109
                                        105 Filed 10/27/20
                                                  10/09/20 Page 1 of 12




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Mattel, Inc.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 MATTEL, INC.,

 Plaintiff                                            18-cv-11648 (PKC)

 v.

 2012SHININGROOM2012,       ALEXSTORE888,
 ALIYA_SMILE, BIGMOUTH333, CCS_ONLINE999,                [PROPOSED]
                                                          XXXXXXXXX
 CONNIE_MONICA, EBBPOP, EJEWELRYCODE,                 FINAL JUDGMENT
 FANHUASIJIN02,      FASHIONJEWELRY20136,
 FENGHE2012,     FLYFLOWER88,     FUTALL,
 GLORYROAD2015, GO-GIFT1225, GYL09047,
 HANJINGYUHUAONE, HERPOP, HG-TECH-LTD,
 HMZSLUCK, ILANTE, IN-STYLE1820, JIALU-88,
 KEEPUPOP, KTMAIL, KZYU_17, LAQ01018,
 LUCKY992016, MUSENWAIMAO, NEWANG,
 OVEPOP2009,      POPULAR888,     PRCBEY,
 SANTAFE2016, SUMMER*2010*, URCHOICE-LTD,
 XIAOTWAN_CBQZZ, XYWL722, YUMISELL8,
 YUNWAWA527 and ZHANYTINO,

 Defendants
 Case 1:18-cv-11648-PKC Document 109
                                 105 Filed 10/27/20
                                           10/09/20 Page 2 of 12




                              GLOSSARY

Term                  Definition
Plaintiff or Mattel   Mattel, Inc.
Defendants            ccs_online999, ebbpop, go-gift1225, Herpop, ilante,
                      Keepupop,     lucky992016       (a/k/a   aux992016),
                      ovepop2009, popular888 (a/k/a jingxia2019) and prcbey

eBay                  eBay.com, a San Jose, California-based online
                      marketplace and e-commerce platform owned by eBay
                      Inc., a Delaware corporation, that allows manufacturers
                      and other third-party merchants, like Defendants, to
                      advertise, distribute, offer for sale and/or sell in what it
                      characterizes as either auction-style or fixed-price
                      formats and ship their retail products, which, upon
                      information and belief, originate from China, among
                      other locations, directly to consumers worldwide and
                      specifically to consumers residing in the U.S., including
                      in New York
Epstein Drangel       Epstein Drangel LLP, counsel for Plaintiff
New York Address      105 Avenue B, Apt. 4B, New York, New York 10009
Complaint             Plaintiff’s Complaint filed on December 13, 2018
Application           Plaintiff’s Ex Parte Application for: 1) a temporary
                      restraining order; 2) an order restraining Merchant
                      Storefronts (as defined infra) and Defendants’ Assets (as
                      defined infra) with the Financial Institutions (as defined
                      infra); 3) an order to show cause why a preliminary
                      injunction should not issue; 4) an order authorizing
                      bifurcated and alternative service and 5) an order
                      authorizing expedited discovery filed on December 13,
                      2019
Delanty Dec.          Declaration of Lisa Delanty in Support of Plaintiff’s
                      Application
Scully Dec.           Declaration of Brieanne Scully in Support of Plaintiff’s
                      Application
Arnaiz Dec.           Declaration of Jessica Arnaiz in Support of Plaintiff’s
                      Application
Barbie Products       A vast range of commercial products, including, but not
                      limited to, playhouses, toy cars, books, movies, games,
                      puzzles and clothing marketed under the Barbie brand
Barbie Marks          U.S. Trademark Reg. No. 1,300,766 for “BARBIE” for a
                      variety of goods in Class 28, U.S. Trademark Reg. No.
                      1,693,139 for “BARBIE” for a variety of goods in Class
                      25, U.S. Trademark Reg. No. 1,746,477 for “BARBIE”
                      for a variety of goods in Class 28, U.S. Trademark Reg.
                      No. 1,754,535 for “BARBIE” for a variety of goods in

                                     i
 Case 1:18-cv-11648-PKC Document 109
                                 105 Filed 10/27/20
                                           10/09/20 Page 3 of 12




                       Class 25, U.S. Trademark Reg. No. 1,773,571 for
                       “BARBIE” for a variety of goods in Class 14, U.S.
                       Trademark Reg. No. 2,040,801 for “BARBIE” for a
                       variety of goods in Class 25, U.S. Trademark Reg. No.
                       3,287,023 for “BARBIE” for a variety of goods in Class


                       28, U.S. Trademark Reg. No. 2,087,842 for
                       for a variety of goods in Class 28 and U.S. Trademark


                       Reg. No. 2,639,971 for                    for a variety of
                       goods in Classes 25 and 28
Barbie Works           U.S. Copyright Reg. No. VA 1-884-053, covering the
                       Barbie Silhouette Head, U.S. Copyright Reg. No. VA 1-
                       843-508, covering The Fabulous Life of Barbie Style
                       Guide 2011, U.S. Copyright Reg. No. VA 1-849-098,
                       covering the Barbie 2012 Style Guide, Copyright Reg.
                       No. VA 1-849-097, covering the Barbie 2013 Style
                       Guide, and U.S. Copyright Reg. No. PA 1-647-312,
                       covering Barbie and The Diamond Princess Castle
Counterfeit Products   Products bearing or used in connection with the Barbie
                       Marks and/or Barbie Works, and/or products in
                       packaging and/or containing labels and/or hang tags
                       bearing the Barbie Marks and/or Barbie Works, and/or
                       bearing or used in connection with marks and/or artwork
                       that are confusingly or substantially similar to the Barbie
                       Marks and/or Barbie Works and/or products that are
                       identical or confusingly or substantially similar to the
                       Barbie Products
Infringing Listings    Defendants’ listings for Counterfeit Products
User Accounts          Any and all websites and any and all accounts with online
                       marketplace platforms such as eBay, as well as any and
                       all as yet undiscovered accounts with additional online
                       marketplace platforms held by or associated with
                       Defendants, their respective officers, employees, agents,
                       servants and all persons in active concert or participation
                       with any of them
Merchant Storefronts   Any and all User Accounts through which Defendants,
                       their respective officers, employees, agents, servants and
                       all persons in active concert or participation with any of
                       them operate storefronts to manufacture, import, export,
                       advertise, market, promote, distribute, display, offer for
                       sale, sell and/or otherwise deal in Counterfeit Products,
                       which are held by or associated with Defendants, their
                       respective officers, employees, agents, servants and all


                                     ii
 Case 1:18-cv-11648-PKC Document 109
                                 105 Filed 10/27/20
                                           10/09/20 Page 4 of 12




                         persons in active concert or participation with any of
                         them
Defendants’ Assets       Any and all money, securities or other property or assets
                         of Defendants (whether said assets are located in the U.S.
                         or abroad)
Defendants’ Financial    Any and all financial accounts associated with or utilized
Accounts                 by any Defendants or any Defendants’ User Accounts or
                         Merchant Storefront(s) (whether said account is located
                         in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as PayPal Inc.
                         (“PayPal”), Payoneer Inc. (“Payoneer”), PingPong
                         Global Solutions, Inc. (“PingPong”) and other
                         companies or agencies that engage in the processing or
                         transfer of money and/or real or personal property of
                         Defendants
Third Party Service      Online marketplace platforms, including, without
Providers                limitation, those owned and operated, directly or
                         indirectly by eBay, as well as any and all as yet
                         undiscovered online marketplace platforms and/or
                         entities through which Defendants, their respective
                         officers, employees, agents, servants and all persons in
                         active concert or participation with any of them
                         manufacture, import, export, advertise, market, promote,
                         distribute, offer for sale, sell and/or otherwise deal in
                         Counterfeit Products which are hereinafter identified as
                         a result of any order entered in this action, or otherwise
Wang Defendants’         The Wang Defendants’ Assets from the Wang
Frozen Assets            Defendants’ Financial Accounts that were and/or are
                         attached and frozen or restrained pursuant to the TRO
                         and/or PI Order, or which are attached and frozen or
                         restrained pursuant to any future order entered by the
                         Court in this Action
Joint PTO                Joint Pre-Trial Order entered by the Court on May 14,
                         2020




                                       iii
           Case 1:18-cv-11648-PKC Document 109
                                           105 Filed 10/27/20
                                                     10/09/20 Page 5 of 12




           This matter comes before the Court following the July 21, 2020 Bench Trial (“Bench

Trial”);

           The Court, having considered the arguments raised by Plaintiff and the Wang Defendants

at the Bench Trial, along with Plaintiff’s Proposed Findings of Fact and Conclusions of Law and

Memorandum of Law in Support of its Claim for Damages, along with the other pleadings and

papers filed in this action;

           The Court having entered judgment in accordance with its Findings of Fact and

Conclusions of Law (Dkt. 100), finding that Luo Bin (罗斌 罗斌) 1 d/b/a ccs_online999 infringed


Mattel’s Barbie Marks in violation of 15 U.S.C. §§ 1114 and 1116(d), illegally copied and

infringed Mattel’s Barbie Works in violation of 17 U.S.C. § 501 and engaged in false designation

of origin, passing off and unfair competition in violation of 15 U.S.C. § 1125(a);

           Accordingly, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

                                          I.    Damages Award

1) Plaintiff is awarded statutory damages pursuant to 17 U.S.C. § 504(c) and 15 U.S.C. § 1117(c)

      against Luo Bin (罗斌 罗斌) plus post judgment interest in the amount of $200,000.00.



                                        II.    Permanent Injunction

2)     IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Luo Bin (罗斌 罗斌), its


       respective officers, agents, servants, employees, successors and assigns and all persons acting

       in concert with or under the direction of Luo Bin (罗斌 罗斌) (regardless of whether located




1
    Luo Bin’s (罗斌 罗斌) address is identified in Attachment A annexed hereto.

                                                       1
   Case 1:18-cv-11648-PKC Document 109
                                   105 Filed 10/27/20
                                             10/09/20 Page 6 of 12




in the United States or abroad), who receive actual notice of this Order are permanently

enjoined and restrained from:

  A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

      displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

      or any other products bearing the Barbie Marks and/or marks that are confusingly

      similar to, identical to and constitute a counterfeiting and/or infringement of the Barbie

      Marks and/or incorporating the Barbie Works and/or artwork that is substantially

      similar to, identical to and constitute infringement of the Barbie Works;

  B. directly or indirectly infringing in any manner any of Plaintiff’s trademarks, copyrights

      or other rights (whether now in existence or hereafter created) including, without

      limitation, the Barbie Marks or Barbie Works;

  C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

      trademarks, copyrights or other rights (whether now in existence or hereafter created)

      including, without limitation, the Barbie Marks and Barbie Works to identify any goods

      or services not authorized by Plaintiff;

  D. using any of Plaintiff’s trademarks, copyrights or other rights (whether now in

      existence or hereafter created) including, without limitation, the Barbie Marks or

      Barbie Works, or any other marks or artwork that are confusingly or substantially

      similar to the Barbie Marks or Barbie Works on or in connection with the

      manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

      displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit

      Products;




                                            2
Case 1:18-cv-11648-PKC Document 109
                                105 Filed 10/27/20
                                          10/09/20 Page 7 of 12




E. using any false designation of origin or false description, or engaging in any action

   which is likely to cause confusion, cause mistake and/or to deceive members of the

   trade and/or the public as to the affiliation, connection or association of any product

   manufactured, imported, exported, advertised, marketed, promoted, distributed,

   displayed, offered for sale or sold by Luo Bin (罗斌 罗斌) with Plaintiff, and/or as to


   the origin, sponsorship or approval of any product manufactured, imported, exported,

   advertised, marketed, promoted, distributed, displayed, offered for sale or sold by Luo

   Bin (罗斌 罗斌) and Luo Bin’s (罗斌 罗斌) commercial activities by Plaintiff;


F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

   disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

   business records, documents or any other records or evidence relating to:

       i. Luo Bin’s (罗斌 罗斌) User Accounts and/or Merchant Storefronts;


       ii. Luo Bin’s (罗斌 罗斌) Assets; and


       iii. the manufacture, importation, exportation, advertising, marketing, promotion,

           distribution, display, offering for sale and/or sale of Counterfeit Products by

           Luo Bin (罗斌 罗斌) and by its respective officers, employees, agents, servants


           and all persons in active concert or participation with any of them; and

G. effecting assignments or transfers, forming new entities or associations, or creating

   and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

   means of importation, exportation, advertising, marketing, promotion, distribution,




                                         3
       Case 1:18-cv-11648-PKC Document 109
                                       105 Filed 10/27/20
                                                 10/09/20 Page 8 of 12




          display, offering for sale and/or sale of Counterfeit Products for the purposes of

          circumventing or otherwise avoiding the prohibitions set forth in this Order.

                      III.   Temporary Continuance of Asset Restraint

3) IT IS FURTHER ORDERED, as sufficient cause has been shown, that Luo Bin(罗斌 罗斌) is


   forbidden to make or suffer any sale, assignment, transfer or interference with any property in

   which they have an interest, except as set forth in subdivisions (h) and (i) of Section 5222 of

   the CPLR, for a thirty (30) day period after the entry of this Order.

 IV.   Post-Judgment Asset Restraint and Transfer Order Pursuant to Rules 64, Rule 65,
                15 U.S.C. § 1116(a) and this Court’s Inherent Equitable Powers

4) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule 64

   of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a) and this Court’s inherent equitable

   powers to issue remedies ancillary to its authority to provide final relief, and given the

   difficulties Plaintiff would have enforcing this Order, Luo Bin’s (罗斌 罗斌) Frozen Assets


   from the Luo Bin’s (罗斌 罗斌) Frozen Accounts, are, to the extent that Luo Bin’s (罗斌 罗


   斌) Frozen Assets equal Luo Bin’s (罗斌 罗斌) Damages Award, hereby released and


   transferred to Plaintiff as full satisfaction of Luo Bin’s (罗斌 罗斌) Damages Award, and Luo


   Bin’s (罗斌 罗斌) Frozen Assets shall be transferred by the Financial Institutions to Plaintiff


   through Plaintiff’s counsel within twenty (20) business days following the service of this

   Order, and upon receipt by Plaintiff’s counsel of Luo Bin’s (罗斌 罗斌) Frozen Assets in full


   satisfaction of Luo Bin’s (罗斌 罗斌) Damages Awards, the Financial Institution(s) holding


                                                 4
      Case 1:18-cv-11648-PKC Document 109
                                      105 Filed 10/27/20
                                                10/09/20 Page 9 of 12




  Luo Bin’s (罗斌 罗斌) Frozen Assets and Luo Bin’s (罗斌 罗斌) Frozen Accounts may


  unfreeze Luo Bin’s (罗斌 罗斌) Frozen Assets and Luo Bin’s (罗斌 罗斌) Accounts. To the


  extent that Luo Bin’s (罗斌 罗斌) Frozen Assets are less than Luo Bin’s (罗斌 罗斌) Damages


  Awards, Luo Bin’s (罗斌 罗斌) Frozen Assets are hereby released and transferred to Plaintiff


  as partial satisfaction of Luo Bin’s (罗斌 罗斌) Damages Awards and Luo Bin’s (罗斌 罗斌)


  Frozen Assets shall be transferred by the Financial Institutions to Plaintiff through Plaintiff’s

  counsel within twenty (20) business days following the service of this Order, and

5) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule

  64, Rule 65, 15 U.S.C. § 1116(a) and this Court’s inherent equitable powers to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, the Court also hereby grants Plaintiff’s request for a post-judgment

  restraining order continuing the attachment of Luo Bin’s (罗斌 罗斌) Frozen Assets until


  Plaintiff has recovered the full payment of Luo Bin’s (罗斌 罗斌) Damages Awards owed to


  it by Luo Bin (罗斌 罗斌) under this Order, or until further order of this Court; and


6) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rule

  64, Rule 65, 15 U.S.C. § 1116(a) and this Court’s inherent equitable powers to issue remedies

  ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

  enforcing this Order, until Plaintiff has recovered the full payment of Luo Bin’s (罗斌 罗斌)


  Damages Award owed to it under this Order, in the event that Plaintiff discovers new and/or

                                                5
   Case 1:18-cv-11648-PKC Document 109
                                   105 Filed 10/27/20
                                             10/09/20 Page 10 of 12




additional Luo Bin’s (罗斌 罗斌) Assets (whether said assets are located in the U.S. or abroad)


and/or Luo Bin’s (罗斌 罗斌) Financial Accounts (whether said account is located in the U.S.


or abroad) (“Luo Bin’s (罗斌 罗斌) Additional Assets” and “Luo Bin’s (罗斌 罗斌) Additional


Financial Accounts,” respectively), Plaintiff shall have the ongoing authority to serve this

Order on any Financial Institutions controlling or otherwise holding Luo Bin’s (罗斌 罗斌)


Additional Assets and/or Luo Bin’s (罗斌 罗斌) Additional Financial Accounts (“Financial


Institutions Holding Luo Bin’s (罗斌 罗斌) Additional Assets and/or Financial Accounts”);


   A. Upon notice of this Order, Financial Institutions Holding Luo Bin’s (罗斌 罗斌)


       Additional Assets and/or Financial Accounts shall immediately locate Luo Bin’s (罗斌


       罗斌) Additional Financial Accounts, attach and restrain Luo Bin’s (罗斌 罗斌)


       Additional Assets in Luo Bin’s (罗斌 罗斌) Additional Financial Accounts from being


       secreted, concealed, transferred or disposed of or withdrawn; and

   B. After twenty (20) business days following the service of this Order on Financial

       Institutions Holding Luo Bin’s (罗斌 罗斌) Additional Assets and/or Financial


       Accounts, Financial Institutions Holding Luo Bin’s (罗斌 罗斌) Additional Assets


       and/or Financial Accounts shall transfer all of Luo Bin’s (罗斌 罗斌) Additional Assets


       to Plaintiff as partial or full satisfaction of Luo Bin’s (罗斌 罗斌) Damages Award,

                                           6
       Case 1:18-cv-11648-PKC Document 109
                                       105 Filed 10/27/20
                                                 10/09/20 Page 11 of 12




           unless Luo Bin (罗斌 罗斌) has filed with this Court and served upon Plaintiff’s


           counsel a request that Luo Bin’s (罗斌 罗斌) Additional Assets be exempted from this


           Order.


                                   V.    Miscellaneous Relief

7) Any failure by Luo Bin (罗斌 罗斌) to comply with the terms of this Order shall be deemed


   contempt of Court, subjecting Luo Bin (罗斌 罗斌) to contempt remedies to be determined by


   the Court, but including fines and seizures of property.

8) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this order.



SO ORDERED.

SIGNED this _____
             27th day of ____________,
                          October      2020, at _______
                                                   3:30 __.m.
                                                         p



                                                    _________________________________
                                                    HON. P. KEVIN CASTEL
                                                    UNITED STATES DISTRICT JUDGE




                                                7
      Case 1:18-cv-11648-PKC Document 109
                                      105 Filed 10/27/20
                                                10/09/20 Page 12 of 12




                                   ATTACHMENT A

Luo Bin’s (罗斌 罗斌) Address:

   1. Bantian Tuan Jie No. 5, Xiao Jia Shan Village, Hu Fang Town
      Ming Xi County, Sanming City, Fujian Province, China
